Grieein Smith, Chief Justice. The appeal is from a decree that Mike B. Carroll and other heirs of John W. Carroll were owners by adverse possession of 19.95 acres in section 23, township nine south, range thirty west, Sevier county. The adjudication was the result of a suit by Dierks Lumber & Coal Company to remove clouds created by Carroll claims. December 9, 1901, John W. Carroll conveyed part of the east half of tbe northeast quarter of section twenty-three to A. C. Steel, trustee for DeQueen & Eastern Railroad Company, but in addition to the “part” description the land is shown to be in range 39 west. Seventy acres were mentioned, the consideration being that the railroad company, not later than six months after completing its line, should lay off and plat the tract into lots or blocks “to the number and value of one-half of the area of said tract”. Failure of the railroad company to plat the area worked a forfeiture of the conveyance. October 9, 1902, Carroll conveyed a 100-ft. right-of-way to the railroad company. January 13, 1903, the same grantor, by what is termed a correction deed, conveyed to Steel, trustee, lands designated by metes and bounds. There was reference to the railroad company’s agreement of November 27, 1901, with A. C. Steel, J. S. Steel, T. W. McCown and others to construct, maintain, and operate the railroad through Loekesburg. By deed of January 10, 1913, Steel, as trustee, conveyed the land in controversy and other property to the railroad company. December 15, 1949, the railroad company conveyed to Dierks. A chart shows 14.35 acres to be north of the railroad right-of-way, while 5.60 acres lie south 890-ft. along the boundary of sections 23 and 24, extending to Highway No. 24. The remainder is south of the highway. It is quite clear that Carroll and officials' of the railroad company contemplated extensive townsite development and anticipated that profits would accrue to each. A plat, not recorded, shows that all of the area constituting the 19.95 acres contended for was within the project, (also land in section 24) and twelve acres west of the two tracts comprising 14.35 acres in section 23. There was objection to the introduction of the plat —an objection that would be tenable if the purpose were to identify a particular lot or block. We are cited to Clark v. Gridiron, 222 Ark. 151, 257 S. W. 2d 561. It will be noted that in that case the appellant himself stated that lie did not know where the lot was. It was also stated that the appellee held a deed to the land embracing block twenty-four, and that the description was by metes and bounds. On March 5th, 1903, the railroad company conveyed to John W. Carroll, and to his heirs and assigns, sixty lots designated by numbers, and seven blocks. Some of the blocks in the area north of the railroad are irregular, and the deed of 1903 appears to have been an attempt to equalize values by alternate selection. This, of course, left Carroll with the record title to land described by blocks and lots referable to a plat not on file. Seemingly the uncertainty was of mutual recognition, for in 1921 Carroll conveyed to the railroad company all of the lots and blocks that were mentioned in the deed of March 5th, 1903. In exchange the railroad company quit-claimed to Carroll other lands embraced within the original 70 acres dealt with when the promotion plans were undertaken. Effect of this deed was to convey to the railroad company the exact acreage contended for by Dierks under its 1949 deed. Since the Chancellor found in favor of the defendants on the grounds of adverse possession alone, this opinion will be confined to that issue. That some of the witnesses were uninformed regarding the land in controversy cannot be doubted. Even one or two of the defendants did not know where the boundaries were, or how many acres were involved. This is easily understood when consideration is given the fact that John W. Carroll owned 120 acres east of Lockesburg. Some of it adjoined the E. A. G-illiam home place and the Ed Williamson lands. The contention of appellees that they used the area in controversy for pasturage, that they had cut wood and timber from it, and that some of it had been leased should be weighed in the light of actualities.- The plat, claimed by appellant to have been used for purposes of illustration while examining witnesses, but not introduced as án exhibit, was referred to by each side while the cause was being argued orally here, and for all practical purposes it is before us. It shows that the north and south lines are 1320 feet, with two charted 10-acre tracts, each 660-ft. x 660-ft. Tract A is east of tract I. Admittedly tract I is part of the retained Carroll estate, as is that portion of tract II immediately south of tract I and north of the railroad. Tract A (10 acres), and tract B, containing 4.35 acres each north of the railroad and oast of tracts I and II, were conveyed by Carroll to the railroad company in 1921, as were also tracts C and D to the south. There is a creek approximately 327 feet east of the railroad right-of-way. The railroad separates tracts B and C. The creek is spanned by a trestle. From each side of this structure a fence connects to a north-south fence that delineates sections 23 and 24. Southward from the railroad where it crosses this line and beginning at a point 890-ft. from the railroad, the fence runs northwesterly along Highway 24 to a point approximately 300 feet from the western side of what appears to be the 60-acre parent tract. The fence then veers north by east, describing a gradual curve northwest to a cattle guard on the railroad. This guard separates tract II (owned by appellees) from land to the south. West of tracts I and II there is the Grilliam fence, and north, extending across tracts I and A there is the Frank Steel fence. The McWhorter field is east of tract A. As to acts of dominion, such as cutting wood, taking timber, and like transactions, J. B. Williamson was perhaps the most positive witness used by appellees. He had married a daughter of J. W. Carroll. The heirs of Carroll, said Williamson, had sold timber from the land in controversy on four occasions. He didn’t remember the initial invasion — it was “away back”. The timber was sold to “somebody” — a man named Friday, he thought. His best recollection was that this occurred in 1933 or 1934, J. T. Vaught and others testified that the disputed area was generally referred to as the Carroll lands. The railroad company’s roadmaster crossed the lands frequently; and, say appellees, there was nothing to prevent him from noticing that the timber had been cut. Vaught’s timber-cutting had been at the suggestion of "Williamson and sale had been made to Dierks. The first transaction occurred in 1940. All told, the witness thought the value of the timber was between $200 and $300. No doubt the acreage had been used for pasturage and the Carrolls had profited from these isolated occurrences, but there was no fence between the disputed tract and some of the property admittedly owned by the Car-rolls ; nor is there any evidence that taxes had been paid by the Carrolls. Tax receipts showing payments by Southern Land & Townsite Company beginning with assessments for 1935 and continuing through 1945 are in evidence. Dierks began paying in 1946, but one description is “part” of the northeast southeast, etc. Earlier assessments were against lots. None of the receipts is of major significance. A contention that title has ripened through adverse possession usually involves facts pertinent to the particular claim. General rules are well known. Where an act, standing alone, is conclusive of intent when viewed by the so-called reasonable man, the determination is not difficult; nor is the problem vexatious where concurring operations are of a character that should impress upon the local public or the record title claimant the reasonable conclusion that the things being done were in derogation of the owner’s rights. In these cases an adjudication is much easier than it is where reliance is placed upon sporadic conduct, incidental entry, and tactics difficult to distinguish from trespass infrequently committed and remotely spaced in point of time. Mr. Justice Butler, speaking for an undivided court in Sanderson v. Thomas, 192 Ark. 302, 90 S. W. 2d 965, mentioned our holdings that adverse possession could not be predicated upon irregular unauthorized acts of one who enters another’s land for the purpose of cutting firewood, making rails, posts, and boards; and this is true even though the trespasses recurred “through a considerable period of time”. In order to acquire title to woodland under claim of adverse possession there must be actual use of the land of such unequivocal character as to reasonably indicate to the owner visiting the premises during the statutory period that such use and occupation indicate an appropriation of ownership in another. This statement of the law was declared by the Supreme Court of Maine in Adams v. Clapp, 87 Me. 316, and was quoted approvingly in Earle Improvement Company v. Chatfield, 81 Ark. 296, 99 S. W. 84. See also Norwood v. Mayo, 153 Ark. 620, 241 S. W. 7. We think the chancellor was in error in finding that the disconnected acts of the Carrolls were sufficient to put the railroad company on notice that the land was being appropriated under a claim of right; and, of uourse, Dierks stands in the railroad’s title position. Appellees are descendants of John W. Carroll whose purpose to have the property divided and to clarify uncertainties incidental to the original deeds — deeds executed at a time when the townsite promotion appeared promising — stand out too prominently to admit of serious controversy. It follows that the decree must be reversed and the cause remanded with directions that title be quieted in the plaintiff below. Justice Ward dissents.